Citation Nr: 0411645	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  97-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 
1999, for a grant of service connection for degenerative 
joint and disc disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint and disc disease of the lumbar spine.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in June 
2001 when some of the issues on appeal were decided while 
other issues were remanded.  While the case was in remand 
status, the RO granted service connection for low back 
disability and the veteran perfected an appeal with respect 
to the initial evaluation assigned for his low back 
disability and the effective date of the grant of service 
connection.  

The issue of entitlement to a higher initial evaluation for 
low back disability is addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  The veteran was separated from active military service in 
January 1971.

2.  The veteran first raised a claim for service connection 
for low back disability during a March 12, 1999, personal 
hearing.

3.  In an October 2002 rating decision, the RO awarded 
service connection and assigned a 20 percent evaluation for 
degenerative joint and disc disease of the lumbar spine, 
effective March 12, 1999.

4.  By rating decision dated in November 1998, the RO granted 
an increased 50 percent rating for service-connected post-
traumatic stress disorder (PTSD), effective May 15, 1995.  

5.  Effective May 15, 1995, the veteran's combined disability 
rating was 60 percent: 50 percent for PTSD and 10 percent for 
residuals of shell fragment wounds of the left arm.  

6.  By rating decision dated in September 2001, the veteran 
was  awarded a 100 percent schedular rating, effective 
February 24, 1998, for PTSD. 

7.  Prior to February 24, 1998, service-connected 
disabilities did not preclude the veteran from securing or 
following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 12, 
1999, for the grant of service connection for degenerative 
joint and disc disease of the lumbar spine, are not met.  38 
U.S.C.A. §§ 1110, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.150, 
3.151, 3.155, 3.400 (2003).

2.  The criteria for entitlement to TDIU are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in his possession.

With regard to the veteran's claim for an effective date 
earlier than March 12, 1999, for a grant of service 
connection for degenerative joint and disc disease of the 
lumbar spine, the Board notes that VA's General Counsel has 
held that the notification requirements of the VCAA are not 
applicable to appeals such as the current one involving a 
notice of disagreement with the effective date of an award.  
See  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound 
by this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

With regard to the veteran's claim for a TDIU, the Board 
finds that there has been substantial compliance with the 
VCAA and the implementing regulations.  The Board notes that 
a substantially complete application for TDIU was received 
prior to the enactment of the VCAA.  By a September 2003 
supplemental statement of the case and a letter dated in 
November 2003, well after a rating action was promulgated, 
the RO provided notice to the veteran as required by the 
VCAA.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the claimant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  The prior actions of the 
appellant would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of 
the line of cases waiting to be adjudicated.  

In the case at hand, the Board notes that the veteran was 
provided every opportunity to submit evidence, and to attend 
a hearing at the RO before a hearing officer or before a 
Veterans Law Judge at the RO or in Washington, D.C.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of the necessary evidence to submit, 
and notice of what evidence VA would secure.  Although the RO 
did not specifically request the veteran to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or to provide the information and 
authorization necessary for the RO to obtain the evidence on 
his behalf.  He was given ample time to respond.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence or information that could be obtained to 
substantiate his claim, nor has he requested that the Board 
remand for further development this claim that has been 
pending for more than 5 years and remanded on one prior 
occasion.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, with regard to the issues decided herein, the 
Board is satisfied that no further development of the record 
is required.

II.  Earlier Effective Date

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
degenerative joint and disc disease of the lumbar spine, 
dating back to his separation from military service.  
Specifically, he maintains that, because his low back 
disability has been present since service, he should have 
been awarded benefits effective the date of his discharge.  
Additionally, the veteran maintains that he actually 
submitted his first claim for service connection shortly 
after his discharge in 1971.  In the alternative, he contends 
that service connection should be effective from 
approximately 1995.  He maintains that a nurse submitted a 
statement supporting his claim to his congressman in 1995, 
and that this should be considered an informal claim for 
benefits.

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release from service if an 
application therefore is received within 
one year from such date of discharge or  
release.  Otherwise, the effective date 
will be the date of receipt of the claim, 
or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating  an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.  

Historically, the veteran separated from military service in 
January 1971.  In February 1972, the veteran filed an 
original claim for service connection for disabilities 
including psychiatric disability, headaches and blood in 
urine.  At that time, there was no mention of low back 
disability.  

While clinical records note that the veteran was treated for 
back problems as early as 1994, these clinical records note 
the veteran's complaint of a 1994 back injury at work.  They 
do not refer to an inservice back injury.

During a March 12, 1999 personal hearing, the veteran 
testified that he had incurred a back injury during service, 
and had experienced problems with his back since that time.  
No earlier communication indicating an intent to apply for 
service connection for back disability is of record.

As a direct consequence of this testimony, the veteran 
underwent a VA examination in October 2001.  The diagnosis 
was degenerative joint disease related to the veteran's 
military service.  Thereafter, in an October 2002 rating 
decision, the RO granted service connection for degenerative 
joint and disc disease of the lumbar spine, effective from 
March 12, 1999.

After carefully considering the evidence of record in light 
of the governing legal authority, the Board finds no 
appropriate basis for an assignment of an effective date for 
the award of service connection for low back disability 
earlier than March 12, 1999.  

Initially, the Board notes that while the veteran did submit 
a claim for service connection in February 1972, the claim 
made no reference to low back disability.  Likewise, no 
statement submitted by the veteran or his representative, 
prior to the statements made by the veteran during the March 
1999 personal hearing, indicates that service connection was 
being sought for low back disability; thus no earlier 
statement may be construed as an informal claim for that 
benefit.  Clearly, the claim for service connection was 
raised more than one year after the veteran's discharge from 
service.  Therefore, the date of the March 1999 personal 
hearing is the earliest possible effective date for the grant 
of service connection for degenerative joint and disc disease 
of the lumbar spine.

Additionally, the Board notes that while a treatment report 
may constitute an informal claim for some benefits, such as 
an increased rating for a condition already established as 
service connected or as a claim to reopen where compensation 
has been disallowed on the basis that the service-connected 
disability was not compensable in degree, such is not the 
case with respect to original applications for service 
connection where, as in the instant case, there has been no 
prior allowance or disallowance of a formal claim for service 
connection.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  

Unfortunately, despite the veteran's contentions to the 
contrary, the record does not establish that any claim for 
service connection for low back disability (formal or 
informal) was filed with VA prior to March 12, 1999, many 
years after the veteran's discharge from active military 
service.  While the veteran asserts that either he or a nurse 
submitted his claim to his congressman in 1995, there simply 
is no proof of this in the record, nor is there any 
indication that Congressman Jenkins ever forwarded the 
veteran's claim to a VA regional office for adjudication 
prior to March 12, 1999.  (Parenthetically, the Board notes 
that there is a copy of a letter from Mary A. Faulhaber 
Rodgers, M.S, B.S., G.E.D, to Congressman Jenkins regarding, 
in pertinent part, the veteran's back disability.  This 
letter is undated but someone, probably the veteran, wrote 
"1995" on the copy.  The Board notes that the RO date 
stamped this document as received on October 31, 2002.  The 
Board also notes that, according to his congressional 
website, Congressman Jenkins was not sworn into office until 
January 7, 1997, well after the letter was alleged to have 
been sent.)

Moreover, while the record does reflect that the veteran was 
seen with symptoms of back disability as early as 1994, years 
before he raised his claim in 1999, evidence as to earlier 
diagnosis and treatment for the conditions subsequently 
service connected is not determinative of the question of 
whether an earlier effective date for the award of service 
connection is warranted.  As previously noted, the pertinent 
regulation clearly provides that in cases where the 
application for compensation is not filed until more than one 
year from release from service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
As the record in this case clearly is devoid of any 
documentation that can be construed as a claim for service 
connection for low back disability prior to March 12, 1999-a 
date more than one year following the date of service 
discharge-there simply is no legal basis for assignment of 
an effective date for a grant of service connection for 
degenerative joint and disc disease of the lumbar spine 
earlier than March 12, 1999-the date of claim.  Hence, the 
claim for an earlier effective date must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  TDIU 

Historically, the Board notes that the veteran submitted a 
claim for service connection for PTSD in September 1995.  By 
rating decision dated in April 1996, the RO awarded service 
connection for PTSD, evaluated as30 percent disabling, 
effective May 15, 1995.  Thereafter, the veteran appealed the 
rating assigned.  

The veteran raised a claim of entitlement to a TDIU in May 
1996.  This claim was denied in a rating decision of January 
1997.  While the veteran submitted a notice of disagreement 
in February 1997 with respect to other matters denied in the 
January 1997 rating decision, he excluded the TDIU issue from 
his notice of disagreement.  Moreover, at the March 1999 
hearing before the undersigned, the veteran and his 
representative agreed that the veteran was not then seeking 
appellate review with respect to a TDIU issue, although he 
was claiming to be unemployable due to service-connected 
disability.  As a result, in its August 1999 remand, the 
Board referred this new claim for a TDIU to the RO.  

The veteran filed a formal claim for TDIU in February 2000.  
He reported that he was unable to continue his job at a Snap-
On-Tools due to an on-the-job back injury in January 1994 and 
had been too disabled to work since then.  

The veteran's claim for a TDIU was denied by rating decision 
of October 2000.  The veteran appealed this decision.  In 
June 2001, the Board granted a 100 percent schedular rating 
for psychiatric disability, beginning February 24, 1998, and 
denied a rating in excess of 50 percent for psychiatric 
disability during the period prior to February 24, 1998.  The 
veteran's claim for a TDIU was remanded by the Board.

The RO effectuated the Board's decision in a rating decision 
dated in September 2001.

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2003).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

In view of the fact that a 100 percent  schedular rating has 
been assigned for the veteran's service-connected PTSD, 
effective February 24, 1998, the veteran is not entitled to a 
TDIU during the period from February 24, 1998.  See ZP v. 
Brown, 7 Vet. App. 541 (1995). 

What remains, then, is the issue of entitlement to a TDIU 
prior to February 24, 1998.

By rating decision dated in November 1998, the RO granted an 
increased rating of 50 percent for the service-connected 
psychiatric disability, effective May 15, 1995.  Effective 
May 15, 1995, the veteran's combined disability rating was 60 
percent: 50 percent for psychiatric disability and 10 percent 
for residuals of shell fragment wounds of the left arm.  

Prior to February 24, 1998, the combined rating for the 
veteran's service-connected disabilities was never greater 
than 60 percent, and no individual disability was rated 
higher than 50 percent.  Therefore, he does not meet the 
minimum schedular criteria for a TDIU for the period prior to 
February 24, 1998.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of this claim.  In this regard, 
the Board notes that the veteran was employed until August 
1994, when he left his job because of a nonservice-connected 
back disability.  (Parenthetically, the Board notes that the 
veteran's back disability was not service connected until 
October 2002, when a 20 percent rating was assigned, 
effective March 12, 1999.)  Upon VA psychiatric examination 
in November 1996, a Global Assessment of Functioning (GAF) 
score of 60 was noted for service-connected PTSD, which, 
according to DSM-IV, is indicative of moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  Thus, the veteran's psychiatric disability was 
not sufficient to produce unemployability at that time.  
Furthermore, the medical evidence of record does not show 
that the veteran's service connected residuals of shell 
fragment wound of the left arm were causing him any unusual 
or exceptional problems or that they had any significant 
impact on his ability to obtain or maintain substantially 
gainful employment.  In sum, this case presents no unusual or 
exceptional circumstances which would justify a  referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular  consideration.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

An effective date prior to March 12, 1999, for the grant of  
service connection for degenerative joint and disc disease of 
the lumbar spine is denied.  

Entitlement to a TDIU is denied.





REMAND

With regard to the veteran's service-connected low back 
disability, the Board notes that the diagnostic criteria for 
evaluating low back disability were revised, effective 
September 23, 2002 [see 67 Fed. Reg. 54,345-49 (August 22, 
2002)] and again, effective September 26, 2003 [see 68 Fed. 
Reg. 51,454 (August  27, 2003)].  While the RO considered the 
amended criteria effective September 23, 2002, it did not 
consider amendments to the Rating Schedule effective 
September 26, 2003.  

Additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the  
applicable rating criteria.  See Massey v. Brown, 7 Vet. App.  
204 (1994).  Furthermore, the veteran last appeared for VA 
examination of his back in October 2001.  Neither the report 
of that examination nor the other evidence of record provides 
a clear picture as to the degree of motion loss due to 
functional impairment due to incoordination, weakened 
movement, excess fatigability on use, and pain or due to 
functional impairment during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
Therefore, a new VA examination should be ordered.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should undertake appropriate 
development to obtain a copy of any 
medical records, not already of record, 
pertinent to the veteran's service-
connected back disability, including 
relevant treatment records that may have 
been prepared since October 2001.  

2.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence. 

3.  The RO should then undertake any 
other indicated development, to include 
ordering the examination below.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of  
impairment from the veteran's service-
connected low back disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

The examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against  
varying resistance should be performed.   
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If  
this is not possible, the examiner should 
so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority, to include 
the revised rating criteria.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



